

Alaska Air Group, Inc.
1995 Elected Officers
Supplementary Retirement Plan
Effective August 8, 1995
Restated as of June 20, 2011






--------------------------------------------------------------------------------

Table Of Contents
Page
Preamble1
Section 1: Definitions1
1.1409A Benefit    2
1.2Actuarial Equivalence    2
1.3Administrative Committee    4
1.4Affiliated Companies    4
1.5Authorized Leave of Absence    5
1.6Beneficiary    5
1.7Board    5
1.8Change of Control    5
1.9Code    6
1.10Committee    6
1.11Company    6
1.12Company Service    7
1.13Compensation    7
1.14Compensation Committee    7
1.15Competing Activity    7
1.16Disabled    7
1.17Early Retirement Date    8
1.18Effective Date    8
1.19Elected Officer    8
1.20Elected Officer Service    8
1.21Employee    9
1.22Employer    9
1.23ERISA    9
1.24Final Average Monthly Compensation    9
1.25Grandfathered Benefit    9
1.26Hour of Service    10
1.27Late Retirement Date    10
1.28Normal Retirement Age    10
1.29Normal Retirement Date    10
1.30Participant    10
1.31Plan    10
1.32Plan Administrator    10
1.33Plan Year    11
1.34Pre-Delay Date    11
1.35Qualified Defined Benefit Plan    11
1.36Re-Deferral Election    11
1.37Retirement Date    11
1.38Retirement Offset    11
1.39Separation from Service    12
1.40Social Security Benefit    12
1.41Social Security Offset    13
1.42Supplementary Plan    13

--------------------------------------------------------------------------------

1.43Terminate    14
1.44Termination For Cause    14
1.45Wages    14
1.46Additional Definitions in Plan    14
Section 2: Eligibility And Participation15
2.1Eligibility and Participation    15
2.2Termination of Participation    16
2.3Inactive Participation    16
Section 3: Retirement Benefits16
3.1Target Aggregate Benefit    16
3.2Grandfathered Benefit    17
3.3409A Benefit    18
3.4Cost of Living Adjustment    18
3.5Post-Retirement Lump-Sum Benefit    19
Section 4: Payment Forms and Timing19
4.1Forms of Payment    19
4.2Automatic Form of Payment    22
4.3Payment Form Election    23
4.4Timing of Payment    25
Section 5: Change Of Control Benefits26
5.1Change of Control Benefit    26
5.2Form of Payment    27
5.3Amount of Change of Control Benefit    27
Section 6: Death Benefits27
6.1Death Benefits Prior to Benefit Commencement    27
6.2Death Benefits After Benefit Commencement    28
6.3Death During a Period of Delayed 409A Benefits    28
Section 7: Vesting29
7.1Vesting    29
7.2Forfeiture    31
Section 8: Powers And Duties Of The Committee32
8.1Appointment of Committee and Plan Administrator    32
8.2Powers and Duties    32
8.3Committee Procedures    33
8.4Appointment of Agents    33
8.5Committee Expenses    33
8.6Administrative Expenses    33
8.7Determinations    34
8.8Claim and Review Procedure    34
8.9Exemption From Liability/Indemnification    36
Section 9: Amendment And Termination37
9.1Amendment or Termination    37



--------------------------------------------------------------------------------

Section 10: MISCELLANEOUS PROVISIONS38
10.1Appendices    38
10.2ERISA Status    38
10.3Unfunded Nature of the Obligation    38
10.4Facility of Payment    38
10.5Governing Law    38
10.6Limitation on Assignment; Domestic Relations Orders    38
10.7No Additional Rights    39
10.8Notice    39
10.9Severability    39
10.10Tax Consequences and Withholding    39
Appendix I: Elected Officers Who Have Commenced Participation in the Plan41
Appendix II: Participating Employers42
Appendix III: Grandfathered Benefits43



--------------------------------------------------------------------------------



Preamble
The purpose of this Alaska Air Group, Inc. 1995 Elected Officers Supplementary
Retirement Plan is to provide certain elected officers of Alaska Air Group, Inc.
(the "Company") and of certain affiliated companies with supplemental retirement
benefits, the receipt of which is deferred until after the covered employee
retires or terminates employment.
This Plan shall constitute a plan which is unfunded and which is maintained
primarily for the purpose of providing deferred compensation benefits for
certain elected officers who constitute a select group of management or highly
compensated employees within the meaning of Sections 201(2), 301(a)(3), and
401(a)(1) of ERISA.
The Plan set forth in the following pages was adopted by the Company, effective
August 8, 1995. Effective January 1, 2005, the Plan was amended and restated to
establish terms for 409A Benefits that are intended to comply with Code Section
409A, to preserve without modification the terms and conditions that apply to
certain Grandfathered Benefits that were accrued and vested immediately prior to
the Code Section 409A effective date, and to incorporate certain design
modifications – for 409A Benefits – as approved by the Board.
This document is a further restatement of the Plan to (a) modify the definition
of Elected Officer in Section 1.19, effective June 1, 2008, (b) modify the
participation commencement date for 409A Benefits in Section 2.1(b), effective
June 1, 2008, (c) provide in Section 4.3(b)(ii) for 2008 transition-year
elections that satisfy the requirements of Code Section 409A, (d) modify the
definition of Actuarial Equivalent in Section 1.2 to reflect changes made to
Code Section 417(e)(3) by the Pension Protection Act of 2006 effective January
1, 2008, (e) clarify the calculation of Grandfathered and 409A Benefits
effective January 1, 2009, and (f) to bring the Plan into documentary compliance
with Code Section 409A and the regulations thereunder effective January 1, 2009.
Benefits for Participants who Terminated or Separated from Service prior to 2009
are determined under the terms of the Plan in effect at the date of Termination
or Separation from Service, except for the changes noted in this paragraph that
are effective in 2008. During the period January 1, 2005 through December 31,
2008, the Plan has been administered in good faith compliance with Code Section
409A and applicable guidance thereunder.
Pursuant to Section 9.1, the Board determined to close the Plan to new
Participants, effective June 20, 2011, and to cease benefit accruals under the
Plan for all Participants, effective January 1, 2014. This latest restatement of
the Plan incorporates these changes.
Section 1: Definitions
Whenever capitalized in this Plan, the following capitalized terms shall have
the meanings set forth below except where otherwise provided. As used in the
Plan, the masculine and feminine genders shall each be deemed to include the
other.
1.1    409A Benefit
“409A Benefit” means the portion (if any) of a Participant’s benefit under this
Plan that is governed by Code Section 409A by virtue of being accrued, or
becoming vested, on or after January 1, 2005. The 409A Benefit payable in the
Whole Life Annuity form shall be determined in accordance with Section 3.3.



--------------------------------------------------------------------------------

1.2    Actuarial Equivalence
"Actuarial Equivalence" and its derivatives as the context requires (such as
"Actuarially Equivalent") mean that the present value of two (2) single sum
payments, two (2) series of payments, a single sum and a series of payments, or
payments commencing at different times, are of equal value when computed as
follows:
(a)    Actuarial Equivalence shall be computed using the following assumptions:
(i)    the applicable interest rate under Code Section 417(e)(3)(C) for the
November preceding the beginning of the Plan Year containing the Retirement Date
(in the case of a Grandfathered Benefit) or the Pre-Delay Date (in the case of a
409A Benefit); and
(ii)    the applicable mortality table under Code Section 417(e)(3)(B) for the
Plan Year containing the Retirement Date (in the case of a Grandfathered
Benefit) or the Pre-Delay Date (in the case of a 409A Benefit).
(b)    For purposes of Section 5.3(a) After Commencement of Benefits, the
Actuarial Equivalent of the remaining benefits otherwise payable is determined
as follows:
(i)    for a Participant whose benefit, as of the date of the Change of Control,
is reduced by the Participant's Social Security Benefit, the Actuarial
Equivalent of the remaining benefits otherwise payable is determined assuming
that the Participant's Social Security Benefit does not increase after the
Change of Control date;
(ii)    for a Participant whose benefit, as of the date of the Change of
Control, is not reduced by a Social Security Benefit, the Actuarial Equivalent
of the remaining benefits otherwise payable is determined assuming that the
Participant begins receiving monthly Social Security Benefits on the later of
the Change of Control date or the earliest date on which the Participant is
eligible for a benefit from Social Security. The amount of the monthly Social
Security Benefit assumed to be received by the Participant is determined in
accordance with the Social Security Act in effect as of the date of the Change
of Control and is based on the following assumptions;
A.    assuming the Participant's Wages exceed the taxable wage base provided
under Section 230 of the Social Security Act for each Plan Year beginning with
the Plan Year in which the Participant attained age twenty one (21) and ending
with the last Plan Year ending before the Change of Control; and
B.    assuming the Participant has no Wages during or after the Plan Year in
which the Change of Control occurs; and
C.    assuming the Social Security Benefits do not increase after the assumed
Social Security Benefit beginning date.
(c)    For purposes of Section 5.3(b) Before Commencement of Benefits and After
Termination and 5.3(c) Before Termination, the Actuarial Equivalent of the
Normal Retirement Benefit is determined assuming that the Participant begins
receiving monthly Social Security Benefits on the later of the Change of Control
date or the earliest date on which the

--------------------------------------------------------------------------------

Participant is eligible for a benefit from Social Security. The amount of the
monthly Social Security Benefit assumed to be received by the Participant is
determined in accordance with the Social Security Act in effect as of the date
of the Change of Control, based on the following assumptions:
(i)    assuming the Participant's Wages exceed the taxable wage base provided
under Section 230 of the Social Security Act for each Plan Year beginning with
the Plan Year in which the Participant attained age twenty one (21) and ending
with the last Plan Year ending before the Change of Control; and
(ii)    assuming the Participant has no Wages during or after the Plan Year in
which the Change of Control occurs.
(d)    For purposes of Sections 4.1(a)(iv) (Ten Year Certain Installments for
the Grandfathered Benefit) and 3.5(Post-Retirement Lump-Sum Benefit), the lump
sum that is Actuarially Equivalent to the monthly benefits otherwise payable (or
remaining payable, in the case of the Post-Retirement Lump-Sum Benefit) is
determined as stated in “(i)” or “(ii)” below:
(i)    for a Participant whose benefit is reduced by the Participant's Social
Security Benefit, the Actuarial Equivalent of the remaining benefits otherwise
payable is determined assuming that the Participant's Social Security Benefit
does not increase after the first day of the most recent month for which a
payment was made; or
(ii)    for a Participant whose benefit is not reduced by a Social Security
Benefit, the Actuarial Equivalent of the remaining benefits otherwise payable is
determined assuming that the Participant begins receiving monthly Social
Security Benefits on the later of the first day of the most recent month for
which a payment was made, or the earliest date on which the Participant is
eligible for a benefit from Social Security. The amount of the monthly Social
Security Benefit assumed to be received by the Participant is determined in
accordance with the Social Security Act in effect as of the first day of the
most recent month for which a payment was made and is based on the following
assumptions:
A.    assuming the Participant's Wages exceed the taxable wage base provided
under Section 230 of the Social Security Act for each Plan Year beginning with
the Plan Year in which the Participant attained age twenty one (21) and ending
with the last Plan Year ending before the first day of the most recent month for
which a payment was made;
B.    assuming the Participant has no Wages during or after the Plan Year in
which occurs the first day of the most recent month for which a payment was
made; and
C.    assuming the Social Security Benefits do not increase after the assumed
Social Security Benefit beginning date.
(iii)    For a Participant who elects the Ten Year Certain Installment form of
payment, the lump sum determined in accordance with “(i)” or “(ii)” above shall
be converted to an Actuarially Equivalent series of one hundred twenty (120)
payments using the interest rate described in Section 1.2(a)(i), without
adjustment for mortality.

--------------------------------------------------------------------------------

1.3    Administrative Committee
Prior to July 1, 2006, "Administrative Committee" means a committee appointed by
the Chairman of the Board to administer the Plan. The Administrative Committee
shall be composed of at least three (3) members, all of whom are Elected
Officers. No bond or other security shall be required of any Administrative
Committee member in such capacity. The Chairman of the Board shall be the
Chairman of the Administrative Committee. Administrative Committee members may
participate in the Plan if they are otherwise eligible to do so. On and after
July 1, 2006, the Administrative Committee shall be disbanded.
1.4    Affiliated Companies
"Affiliated Companies" or "Affiliate" means:
(a)    the Company;
(b)    any other corporation which is a member of a controlled group of
corporations which includes the Company (as defined in Code Section 414(b));
(c)    any other trade or business under common control with the Company (as
defined in Code Section 414(c)); or
(d)    any other member of an affiliated service group which includes the
Company (as defined in Code Section 414(m)).
1.5    Authorized Leave of Absence
"Authorized Leave of Absence" means any period of approved leave of absence from
the Employer taken by a Participant, and granted by the Employer in its absolute
discretion, including absences for which a Participant is granted re-employment
rights under any Federal or state law.
1.6    Beneficiary
"Beneficiary" means the person or persons entitled to receive a Participant's
benefits payable under the Plan in the event of the Participant’s death. The
Beneficiary is the person or persons named in the Participant's latest written
designation filed with the Committee, provided that the consent of the
Participant's spouse (if any) is required for the election of a non-spouse
Beneficiary and for any subsequent changes of the Participant's Beneficiary
designation. Spousal consent must be in writing, name the designated Beneficiary
and be notarized.
If no designation has been filed with the Committee, or if the person or persons
designated do not survive the Participant, the Beneficiary shall be the
following persons in the following order of priority: (1) the surviving spouse
(regardless of length of marriage), and (2) the estate of the Participant.
If the Beneficiary dies after the death of the Participant, but before full
distribution has been made to that Beneficiary, the balance, if any, shall be
distributed to the estate of that deceased Beneficiary.
1.7    Board
"Board" means the Board of Directors of the Company, or a committee composed of
fewer than all of the members of the Board of Directors of the Company that is
authorized to act on behalf of the Board.



--------------------------------------------------------------------------------

1.8    Change of Control
"Change of Control" means the occurrence of any of the following:
(a)    the Board approves (or, if approval of the Board is not required as a
matter of law, the shareholders of the Company approve):
(i)    any consolidation or merger of the Company in which the Company is not
the continuing or surviving corporation or pursuant to which shares of common
stock of the Company would be converted into cash, securities or other property,
other than a merger of the Company in which the holders of common stock of the
Company immediately prior to the merger have the same proportionate ownership of
common stock of the surviving corporation immediately after the merger;
(ii)    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of the
Participant's Employer; or
(iii)    the adoption of any plan or proposal for the liquidation or dissolution
of the Participant's Employer;
(b)    at any time during a period of twenty-four (24) months, fewer than a
majority of the members of the Board are Incumbent Directors. "Incumbent
Directors" means:
(i)    individuals who constituted the Board at the beginning of such period;
(ii)    individuals who were nominated or elected by all of, or a committee
composed entirely of, the individuals described in (i); and
(iii)    individuals who were nominated or elected by individuals described in
(ii).
(c)    any person (as such term is used in Section 13(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")) shall, as a result of a
tender or exchange offer, open market purchases, privately-negotiated purchases
or otherwise, become the beneficial owner (within the meaning of Rule 13d-3
under the Exchange Act), directly or indirectly, of the then-outstanding
securities of the Company ordinarily (and apart from rights accruing under
special circumstances) having the right to vote in the election of members of
the Board ("Voting Securities" to be calculated as provided in paragraph (d) of
Rule 13d-3 in the case of rights to acquire common stock of the Company)
representing 20% or more of the combined voting power of the then-outstanding
Voting Securities.
Unless the Board shall determine otherwise, a Change of Control shall not be
deemed to have occurred by reason of any corporate reorganization, merger,
consolidation, transfer of assets, liquidating distribution or other transaction
entered into solely by and between the Company and an Employer, or any
Affiliates thereof, provided such transaction has been approved by at least
two-thirds (2/3) of the Incumbent Directors (as defined above) then in office
and voting.
1.9    Code
"Code" means the Internal Revenue Code of 1986, as amended and regulations
promulgated under the Code.



--------------------------------------------------------------------------------

1.10    Committee
“Committee” means: (a) on and after July 1, 2006, the Compensation Committee,
and (b) prior to July 1, 2006, the Administrative Committee.
1.11    Company
"Company" means Alaska Air Group, Inc., a corporation organized and existing
under the laws of the State of Delaware, and its successors in interest.
1.12    Company Service
"Company Service" means the period of time measured in completed whole years,
commencing with the date on which an Employee first completes an Hour of Service
for an Affiliated Company during the current period of employment and ending on
the earlier of the date of Termination or the date the Employee ceases to be an
Elected Officer. Non-continuous periods are aggregated to determine the
Employee's total Company Service. Notwithstanding the foregoing, the Board may
increase an individual's Company Service, in its absolute discretion, provided
that any affected Participant shall be notified of any such adjustment.
1.13    Compensation
"Compensation" means the basic monthly salary paid to an Employee, excluding
amounts payable under the Management Incentive Program, any other bonus,
transportation allowances, repayment of expenses, insurance payments, or similar
payments or allowances, but including any earnings deferred by an Employee for
the month under the terms of any salary deferral plan including the AlaskaSaver
Plan maintained by the Company, and including any pre-tax employee contributions
to a cafeteria plan pursuant to Code Section 125.
1.14    Compensation Committee
“Compensation Committee” means the Compensation Committee of the Board.
1.15    Competing Activity
"Competing Activity" means the following activities if begun without the prior
written consent of the Participant's Employer:
(a)    solicitation of business at any time within four (4) years after
Termination that is substantially similar to the business conducted by an
Employer; or
(b)    employment at any time within four (4) years after Termination by another
airline serving any of the same geographic area served by any Affiliate.
The Committee shall determine in its sole discretion whether a Participant has
or is engaged in a Competing Activity and shall provide the Participant with
written notice of the determination and of its demand to cease the Competing
Activity within thirty (30) days after the notice. The Committee's determination
of Competing Activity shall become final and operative if the Committee
determines that the Competing Activity is being conducted after the expiration
of the thirty (30) day notice period.
1.16    Disabled
"Disabled" means a condition resulting from demonstrable injury or disease which
will permanently,

--------------------------------------------------------------------------------

continuously and wholly prevent the Employee from engaging in any occupation or
performing any work for remuneration or profit; provided that this term shall
not include any injury or disease which:
(a)    resulted from or consists of habitual drunkenness or addiction to
narcotics;
(b)    was contracted, suffered or incurred while the Employee was engaged in,
or resulted from having engaged in, a criminal enterprise;
(c)    was intentionally self inflicted;
(d)    arose while the Employee was on Authorized Leave of Absence without pay
or was absent without authorization; or
(e)    arose as a result of service in the armed forces of any country.
Under this Plan, a Participant who has become Disabled shall be entitled to be
100% vested in his or her benefit, but being Disabled shall not be an event that
triggers a distribution of benefits in the absence of a Termination (or, for a
409A Benefit, a Separation from Service).
1.17    Early Retirement Date
For a Grandfathered Benefit, "Early Retirement Date" means the first day of the
first month following the later of:
(a)    Termination; and
(b)    the Participant's fifty-fifth (55th) birthday, provided that Termination
occurs prior to the participant's sixtieth (60th) birthday.
If the Participant has reached age sixty (60) on the date of Termination (or,
for a 409A Benefit, the date of Separation from Service), Early Retirement Date
shall not apply.
1.18    Effective Date
"Effective Date" means August 8, 1995.
1.19    Elected Officer
Before June 1, 2008, "Elected Officer" means an officer of an Employer that is
elected by the Board (or the board of directors of the Employer, if other than
the Company), pursuant to the bylaws of the Employer, and who is determined by
the Compensation Committee to be eligible to participate in this Plan. On and
after June 1, 2008, “Elected Officer” means an officer of an Employer that is
elected by the Board (or the board of directors of the Employer, if other than
the Company), pursuant to the bylaws of the Employer, to a position at a level
or with a title that, in accordance with a policy of the Company, is eligible to
participate in this Plan.
1.20    Elected Officer Service
"Elected Officer Service" means the period(s) of time measured in completed
whole years, during which an Employee is an Elected Officer of the Company or
Alaska Airlines, Inc. and the period(s) during which an Employee is the Chief
Executive Officer of Horizon Air Industries, Inc. Non-continuous periods of
Elected Officer Service are aggregated to determine an Employee's total years of
Elected Officer Service.

--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Board may increase an individual's Elected
Officer Service, in its absolute discretion provided that any affected
Participant shall be notified of any such adjustment. Any such adjustment which
occurs on or after October 3, 2004 shall solely affect the applicable
Participant’s 409A Benefit but shall have no effect on his or her Grandfathered
Benefit.
1.21    Employee
"Employee" means any person who is:
(a)    employed by an Employer as a common law employee;
(b)    is customarily employed by the Employer for twenty (20) or more hours per
week and for at least five (5) months per calendar year; and
(c)    is compensated on a salary basis.
1.22    Employer
"Employer" means the Company and any Affiliate that adopts this Plan in writing
with the consent of the Board, and agrees to be bound by the terms and
conditions of the Plan and any amendments or modifications thereto, and which is
listed in Appendix II. In the event an Employer ceases participation in the
Plan, the date participation ceases shall be indicated in the Appendix.
1.23    ERISA
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
1.24    Final Average Monthly Compensation
"Final Average Monthly Compensation" means a Participant's average Compensation
for a period of sixty (60) consecutive months ending on the earlier of (a) the
Participant's Termination (or Separation from Service in the case of a 409A
benefit) or (b) the date of a Change of Control. If an active Participant has
fewer than sixty (60) consecutive months in the period, Final Average Monthly
Compensation means average Compensation for the lesser of:
(a)    the most recent sixty (60) months (whether or not consecutive); or
(b)    the total Company Service.
1.25    Grandfathered Benefit
“Grandfathered Benefit” means the portion (if any) of a Participant’s benefit
under this Plan that is not governed by Code Section 409A because it was earned
and vested on December 31, 2004. The Grandfathered Benefit shall be no less than
the benefit the Participant actually becomes entitled to, in the form and at the
time actually paid, determined under the terms of the Plan (including applicable
limits under the Internal Revenue Code) as in effect on October 3, 2004, without
regard to any further services rendered by the Participant after December 31,
2004 or any other events affecting the amount of or the entitlement to benefits
other than the Participant’s Separation from Service. Appendix III lists the
active Participants at December 31, 2008, with Grandfathered Benefits and the
data elements needed to determine the Participant’s actual benefit entitlement
in accordance with Section 3.2.



--------------------------------------------------------------------------------

1.26    Hour of Service
"Hour of Service" means each hour for which an Employee is paid or entitled to
payment for the performance of duties for the Employer or any Affiliated
Company.
1.27    Late Retirement Date
For a Grandfathered Benefit, "Late Retirement Date" means the first day of the
month next following the date of the Participant's Termination, provided that
Termination occurs after the Participant's sixtieth (60th) birthday.
1.28    Normal Retirement Age
"Normal Retirement Age" means the first day of the month next following the
Participant's sixtieth (60th) birthday.
1.29    Normal Retirement Date
For a Grandfathered Benefit, "Normal Retirement Date" means the first day of the
month next following the Participant's sixtieth (60th) birthday provided the
Participant Terminates on the Participant's sixtieth (60th) birthday.
1.30    Participant
"Participant" means each Elected Officer who participates in this Plan pursuant
to the provisions of Section 2.
1.31    Plan
"Plan" means the Alaska Air Group, Inc. 1995 Elected Officers Supplementary
Retirement Plan, as set forth herein.
1.32    Plan Administrator
"Plan Administrator" means, effective July 1, 2006, the person appointed by the
Committee with responsibility for the day-to-day administration of the Plan.
Prior to that date, “Plan Administrator” means the Company.
1.33    Plan Year
"Plan Year" means the period beginning on the Effective Date and ending on
December 31, 1995, and thereafter each calendar year.
1.34    Pre-Delay Date
"Pre-Delay Date" means the first of the month following the later of the
Participant’s Separation from Service or the Participant’s fifty-fifth (55th)
birthday.
1.35    Qualified Defined Benefit Plan
"Qualified Defined Benefit Plan" means the Alaska Air Group, Inc. Retirement
Plan for Salaried Employees, as amended and restated effective January 1, 2000
and as subsequently amended.



--------------------------------------------------------------------------------

1.36    Re-Deferral Election
“Re-Deferral Election,” as applied to a Participant’s 409A Benefit, means an
election delivered by the Participant, in accordance with Section 4.3(b)(iii),
to change the form of payment otherwise payable from the Plan.
1.37    Retirement Date
For a Grandfathered Benefit, "Retirement Date" means a Participant's Early,
Normal or Late Retirement Date, whichever applies.
1.38    Retirement Offset
"Retirement Offset" means the sum of (a) and (b) below:
(a)    Qualified Defined Benefit Plan Offset
The vested monthly benefit the Participant would be entitled to receive under
the Qualified Defined Benefit Plan determined as though benefits under the
Qualified Defined Benefit Plan commence at the same time as benefits under this
Plan and are payable in the form of a Whole Life Annuity, but determined without
regard to the Code Section 415 Limit; provided, however, that this offset amount
shall be reduced by the portion of the benefit under the Qualified Defined
Benefit Plan that is based on the years of the Participant's credited service
prior to becoming an Elected Officer, but taking into account the individual's
vested status, age and final average earnings at the time of retirement.
(b)    Supplementary Plan Offset
The Actuarial Equivalent of the vested monthly benefit the Participant is
actually entitled to receive under a Supplementary Plan, commencing at the same
time as benefits under this Plan and payable in the form of a Whole Life
Annuity, reduced by the Actuarial Equivalent of the vested monthly benefit the
Participant would be entitled to receive under the Supplementary Plan if the
Participant's service after the date the Participant became an Elected Officer
were disregarded in determining the benefit.
1.39    Separation from Service
The term “Separation from Service” (and its derivatives, as the context
requires, such as “Separates from Service”) shall apply to any 409A Benefit (but
not any Grandfathered Benefit) and shall be interpreted consistently with Code
Section 409A. In general, an Employee who is a Participant has a “Separation
from Service” when the Employee ceases to be employed by the Employer as a
result of the Employee’s death, retirement, or other termination of employment
(other than a transfer to a company affiliated with the Employer).
Whether a Separation from Service has occurred shall be based on all of the
relevant facts and circumstances. Provided, however, that an Employee’s
employment relationship shall be treated as continuing intact while he or she is
on military leave, sick leave, or other bona fide leave of absence, such as
temporary employment by the government, if the period of such leave does not
exceed six months or, if longer, so long as the Employee’s right to reemployment
with the Employer is provided either by statute or by contract. If the period of
leave exceeds six months and the Employee’s right to reemployment is not
provided either by statute or by contract, the employment relationship is deemed
to terminate on the first

--------------------------------------------------------------------------------

date immediately following such six-month period. Anything to the contrary
notwithstanding, a 29-month period shall be substituted for the six-month period
in the event an Employee’s leave of absence is due to a medically determinable
physical or mental impairment that can be expected to result in death or last
for a continuous period of at least six months and that causes the Employee to
be unable to perform the duties of his or her position or any substantially
similar position.
1.40    Social Security Benefit
With respect to a Grandfathered Benefit, including a death benefit paid to the
Participant’s surviving spouse under Section 6.1 or 6.2, "Social Security
Benefit" means the Primary Insurance Amount, as defined under the Social
Security Act, that is actually received by the Participant or Beneficiary.
Except as provided under Section 1.2(b) and (c), in determining Change of
Control benefits under Section 5.3, the Committee shall deem the Participant or
Beneficiary to actually receive the greatest amount of Social Security Benefit
at the earliest date at which the Participant would be eligible unless the
Participant provides evidence to the contrary that is satisfactory to the
Committee.
For a death benefit paid to a non-spouse Beneficiary under Section 6.2 with
respect to a Grandfathered Benefit, the Social Security Benefit is determined as
follows:
(a)    If the Participant’s Grandfathered Benefit was reduced by the
Participant’s Social Security Benefit at the date of the Participant’s death,
the Social Security Benefit is deemed to be the Primary Insurance Amount that
was received by the Participant in the last month before the Participant’s
death.
(b)    If the Participant’s Grandfathered Benefit was not reduced by the
Participant’s Social Security Benefit at the date of the Participant’s death,
the Social Security Benefit is deemed to be the Primary Insurance Amount the
Participant would have received if the Participant had lived, beginning at the
later of the date of death or the Participant’s sixty-second (62nd) birthday
under the Social Security Act in effect at such date and based on the following
assumptions:
(i)    assuming the Participant's Wages exceed the taxable wage base provided
under Section 230 of the Social Security Act for each calendar year beginning
with the year in which the Participant attained age twenty one (21) and ending
with the last year ending before the Participant’s death; and
(ii)    assuming the Social Security Benefits do not increase after the assumed
Social Security Benefit beginning date.
1.41    Social Security Offset
With respect to a 409A Benefit, “Social Security Offset” means the Whole Life
Annuity beginning on the Pre-Delay Date that is Actuarially Equivalent to a
Whole Life Annuity equal to the Primary Insurance Amount, as defined under the
Social Security Act, that the Participant is expected to receive beginning on
the later of the Pre-Delay Date or the earliest date on which the Participant is
eligible for an old-age benefit from Social Security. The Primary Insurance
Amount expected to be received by the Participant is determined in accordance
with the Social Security Act in effect as of the Pre-Delay Date and is based on
the following assumptions:
(a)    the Participant's Wages exceed the taxable wage base provided under
Section 230 of the Social Security Act for each calendar year beginning with the
calendar year in which the

--------------------------------------------------------------------------------

Participant attained age twenty one (21) and ending with the last calendar year
ending before the Pre-Delay Date;
(b)    the Participant has no Wages during or after the calendar year containing
the Pre-Delay Date; and
(c)    the taxable wage base and cost of living do not increase after the
Pre-Delay Date.
1.42    Supplementary Plan
"Supplementary Plan" means any unfunded deferred compensation plan or
supplemental executive retirement plan or arrangement (other than this Plan)
maintained by an Employer:
(a)    that is exempted (or is intended to be exempted) from Parts 2, 3 and 4 of
Subtitle B of ERISA under ERISA Sections 201(2), 301(3) and 40l(a)(1);
(b)    that provides a defined benefit at separation from service (rather than
defined contributions to the Participant's account) payable at the same time and
in the same form as the benefit provided by this Plan; and
(c)    that is intended by its stated terms to supplement or replace benefits
provided under the Qualified Defined Benefit Plan.
1.43    Terminate
"Terminate" and its derivatives as the context requires (such as "Termination")
means no longer employed by an Employer or Affiliated Company as a common law
employee. An Authorized Leave of Absence is not a Termination.
1.44    Termination For Cause
"Termination For Cause" means Termination for reason of admission by the
Employee or substantiation by the Employer of:
(a)    embezzlement, dishonesty or other fraud, conviction of a felony or
conspiracy against an Employer; or
(b)    if Termination occurred prior to a Change of Control, any willful or
intentional injury to either an Employer, its property, or its employees in
connection with the business affairs of an Employer.
1.45    Wages
"Wages" means a Participant's wages as defined under Code Section 3121, which
are subject to Federal Insurance Contribution Act tax under Code Section 3101.
1.46    Additional Definitions in Plan
The following terms are defined in the following Sections of the Plan:
(a)    409A Benefit Commencement Date: As defined in Section 4.4(b)(i)
(b)    Benefit Percentage: As defined in Section 3.1(b)

--------------------------------------------------------------------------------

(c)    Five Year Certain Installments: As defined in Section 4.1(b)(vi)
(d)    Joint and Survivor Annuity: As defined in Section 4.1(a)(ii)
(e)    Lump Sum: As defined in Section 4.1(b)(v)
(f)    Post-Retirement Lump Sum Benefit: As defined in Section 3.5
(g)    Re-Deferral Commencement Date: As defined in Section 4.4(b)(iii)
(h)    Review Panel: As defined in Section 8.8(c)
(i)    Target Aggregate Benefit: As defined in Section 3.1(a)
(j)    Ten Year Certain and Life Annuity: As defined in Section 4.1(a)(iii)
(k)    Ten Year Certain Installments: As defined in Section 4.1(a)(iv)
(l)    Transition Year 409A Benefit Commencement Date: As defined in Section
4.4(b)(ii)
(m)    Whole Life Annuity: As defined in Section 4.1(a)(i)
Section 2: Eligibility And Participation
2.1    Eligibility and Participation
(a)    For a Grandfathered Benefit
An Elected Officer shall become a Participant upon the participation
commencement date specified by the Committee. Each Participant, the
Participant's participation commencement date, and the Participant's Company
Service and Elected Officer Service, if any, on the Participant's participation
commencement date shall be listed on Appendix I.
(b)    For a 409A Benefit
(i)    Participation Commencement Date: Before June 1, 2008, an Elected Officer
shall commence active participation in the Plan on the participation
commencement date specified for the individual by the Committee, or determined
in accordance with a policy approved by the Committee for individuals hired
with, or promoted to, the status of Elected Officer. On and after June 1, 2008,
an Elected Officer shall commence active participation in the Plan on the 15th
day after the date he or she attains the status of Elected Officer.

Notwithstanding any other provision of this Plan to the contrary, an Employee
who, on or after March 31, 2003, is hired with or promoted to the status of
Elected Officer shall not be eligible to participate in this Plan if he or she
is eligible to participate in the “Defined Contribution OSRP Plan,” as that term
is defined in Section 10 of the Company’s Nonqualified Deferred Compensation
Plan.
(ii)    30-Day Enrollment Period: Effective on and after January 1, 2009, during
a 30-day period immediately following an Elected Officer’s participation
commencement date, the Elected Officer shall have an obligation to complete one
or more enrollment forms as required by the Plan Administrator, including, as
further provided in Section 4.3(b), an advance election of the form of benefit
payment that the individual wishes to receive if and when he or she eventually
becomes eligible to receive a distribution of a vested 409A Benefit from the
Plan.
(iii)    Record of Participation Commencement Date: The Plan Administrator shall
maintain a record of, and state in Appendix I, the Participant's participation

--------------------------------------------------------------------------------

commencement date, and the Participant's Company Service and Elected Officer
Service, if any, on the said participation commencement date.
(c) Plan closure. Notwithstanding any other provision of this Plan to the
contrary, the Plan shall not accept new Participants on and after June 20, 2011.
2.2    Termination of Participation
A Participant's participation in the Plan will terminate when the Participant's
benefits under this Plan have been paid in full.
2.3    Inactive Participation
A Participant's active participation will cease when he or she Terminates or
becomes Disabled. A Participant's active participation also will cease if the
Board determines that the Participant ceases to be an Elected Officer or the
Committee determines that the Participant failed to make tax payments under
Section 10.10. The date a Participant's active participation ceases shall be
listed on Appendix I, which shall be updated from time to time. An inactive
Participant's benefits shall be determined as though the Participant Terminates
on the date active participation ceases.
Section 3: Retirement Benefits
3.1    Target Aggregate Benefit
(a)    Target Aggregate Benefit Definition
A Participant's "Target Aggregate Benefit" is determined in the form of a Whole
Life Annuity commencing at Normal Retirement Age and is equal to:
(i)    the Participant's Final Average Monthly Compensation multiplied by the
Participant's Benefit Percentage; or
(ii)    if greater than (i) above, the Participant’s Qualified Defined Benefit
Plan benefit determined without application of any Code Section the effect of
which is to limit, reduce or restrict the Participant’s Qualified Defined
Benefit Plan benefit, including without limitation Code Sections 415 and
401(a)(17).
Notwithstanding the preceding sentence, a Participant's benefit under this Plan
is determined in accordance with Sections 3.2, 3.3 and 3.4, whichever apply to
the Participant.

--------------------------------------------------------------------------------

(b)    Benefit Percentage Definition
A Participant's "Benefit Percentage" is determined in accordance with the
following table:
Elected Officer Service
 
At Least
5 Years
At Least
6 Years
At Least
7 Years
At Least
8 Years
At Least
9 Years
10 or More Years
Company Service
0 to 10 Years
50%
50%
50%
55%
55%
55%
11 to 15 Years
50%
55%
55%
60%
60%
60%
16 to 20 Years
55%
60%
60%
65%
65%
65%
21 to 25 Years
60%
65%
65%
70%
70%
70%
26 or More Years
65%
70%
70%
70%
70%
75%

Notwithstanding the above and without regard to the Participant's Company
Service, a Participant who has less than five (5) years of Elected Officer
Service on the date of Separation from Service following a Change of Control
shall have a 409A Benefit based on the following "Benefit Percentage":
Elected Officer Service
Benefit Percentage
At least 1 year
10%
At least 2 years
20%
At least 3 years
30%
At least 4 years
40%

3.2    Grandfathered Benefit
The Participant’s monthly Grandfathered Benefit payable as a Whole Life Annuity
on his or her Retirement Date is determined as follows:
(a)    The December 31, 2004, Target Aggregate Benefit shown in Appendix III, if
any, is adjusted as follows:
(i)    first, if the Retirement Date is the Participant’s Early Retirement Date,
reduced by one one-hundred-eightieth (1/180th) for each month that the
Participant's Early Retirement Date precedes the Participant's Normal Retirement
Age;
(ii)    second, reduced by the December 31, 2004, Qualified Defined Benefit Plan
Offset payable starting at age 62 shown in Appendix III, after such offset has
been reduced by one one-hundred-eightieth (1/180th) for each of the first sixty
(60) months and by one three-hundred-sixtieth (1/360th) for each additional
month that the Participant’s Retirement Date precedes the first day of the month
next following the Participant's sixty-second (62nd) birthday; and



--------------------------------------------------------------------------------

(iii)    third, multiplied by the December 31, 2004, Vesting Percentage shown in
Appendix III.
(b)    The Grandfathered Benefit payable in a month is further reduced by the
amount of the Social Security Benefit (if any), as defined in Section 1.40,
payable in such month, except as provided in Section 1.2(b), (c), or (d).
3.3    409A Benefit
A Participant's monthly 409A Benefit payable as a Whole Life Annuity on his or
her Pre-Delay Date is the Participant's Target Aggregate Benefit, if any,
determined taking into account Elected Officer Service and Company Service and
Final Average Monthly Compensation earned as of the date of Separation from
Service (including service and compensation earned after age sixty (60) if the
Participant’s Separation from Service occurs after his or her Normal Retirement
Age) adjusted as follows:
(a)    first, reduced by one one-hundred-eightieth (1/180th) for each of the
first sixty (60) months, if any, that the Participant's Pre-Delay Date precedes
the Participant's Normal Retirement Age;
(b)    second, reduced by the Retirement Offset, as defined in Section 1.38;
(c)    third, multiplied by the vesting percentage determined under Section 7;
(d)    fourth, if the Participant is not entitled to a Grandfathered Benefit,
reduced by the amount of the Social Security Offset as defined in Section 1.41;
and
(e)    fifth, reduced by the Grandfathered Benefit determined under Section
3.2(a) without regard to any reduction for the Participant’s Social Security
Benefit under 3.2(b) and assuming the Participant’s Retirement Date is the
Pre-Delay Date, regardless of whether the Grandfathered Benefit actually
commences on the Pre-Delay Date.
3.4    Cost of Living Adjustment
The Board may adjust the amount of benefits then being paid to any or all
Participants and Beneficiaries to reflect increases in the cost of living. The
adjustment shall be made in the amount and at the times determined solely in the
discretion of the Board. Any benefit increase that results from any such
adjustment that takes effect on or after October 3, 2004 shall be treated as a
409A Benefit (and none of such adjustment shall increase the Grandfathered
Benefit); the Board shall specify a 409A-compliant time and form of payment for
such benefit increase at the time the adjustment is granted.
3.5    Post-Retirement Lump-Sum Benefit
A Participant who has already begun receiving his or her Grandfathered Benefit
at Normal, Early or Late Retirement in one of the payment forms under Section
4.1 may elect to convert his or her remaining Grandfathered Benefit to a
post-retirement lump sum.
(a)    Definition
A post-retirement, lump-sum benefit is one (1) payment that is Actuarially
Equivalent to the remaining monthly Grandfathered Benefit payments that
otherwise would be payable, reduced by ten percent (10%). A post-retirement lump
sum will be paid as soon as administratively feasible

--------------------------------------------------------------------------------

after the Participant's lump-sum election is approved. Once a lump sum is paid,
the Participant, the Participant's spouse and the Participant's Beneficiary have
no right to any benefit other than the Participant’s 409A Benefit. Form and
Manner of Election
A post-retirement lump sum can be elected only by a Participant (not by a spouse
or Beneficiary). A Participant's lump-sum election must be made in the form and
manner prescribed by the Plan Administrator, and the election is subject to
approval of the Plan Administrator. Once a Participant elects and receives a
lump sum, the election cannot be changed.
(b)    Right to Amend or Eliminate
Notwithstanding Section 9.1(a), the Company may amend or delete this Section 3.5
at any time, if the Compensation Committee determines in its sole discretion
that such amendment is required by law or regulations or is necessary or
advisable to avoid unfavorable tax consequences. Any amendment of this Section
3.5 shall be made in accordance with the procedures set forth in Section 9.1(c).
3.6 Benefit accruals cease. Notwithstanding any other provision of this Plan to
the contrary, the accrual of benefits under the Plan shall cease as of January
1, 2014. Thus, Compensation earned and services performed on and after that date
shall not be taken into account in calculating the amount of a Participant’s
Plan benefit. However, services performed after December 31, 2013 shall continue
to be recognized for vesting purposes under Section 7.
Section 4: Payment Forms and Timing
4.1    Forms of Payment
(a)    For a Grandfathered Benefit
For a Participant’s Grandfathered Benefit, the following forms of benefit
payment are options under the Plan, subject to the conditions of Sections 4.2
and 4.3. Grandfathered Benefits paid in the Whole Life Annuity, Joint and
Survivor Annuity or Ten Year Certain and Life Annuity forms are reduced for
Social Security Benefits (if any), as they are paid, as provided in Section 3.2.
Grandfathered Benefits paid in the form of Ten Year Certain Installments are not
reduced by Social Security Benefits, but instead are determined as the Actuarial
Equivalent of the Whole Life Annuity reduced by expected future Social Security
Benefits as provided in Section 1.2(d).
(i)    Whole Life Annuity
"Whole Life Annuity" means monthly payments beginning on the Retirement Date and
ending the first day of the month preceding the Participant's date of death.
(ii)    Joint and Survivor Annuity
"Joint and Survivor Annuity" means reduced monthly payments to a Participant
from the Retirement Date to the first day of the month preceding the
Participant's date of death, and if the Participant predeceases the
Participant’s Beneficiary, monthly payments to the Participant’s Beneficiary
equal to fifty percent (50%), sixty-six and two-thirds percent (66-2/3%),
seventy-five percent (75%), or one hundred percent (100%) of the reduced

--------------------------------------------------------------------------------

amount payable to the Participant, beginning on the Participant's date of death
and ending the first day of the month preceding the Beneficiary's date of death.
The Participant shall elect which percentage applies at the same time that the
Participant elects a Joint and Survivor Annuity. A Joint and Survivor Annuity
shall be Actuarially Equivalent to the Participant's Grandfathered benefit
payable in the form of a Whole Life Annuity.
If the Participant's Beneficiary dies after the Participant's benefit payments
begin, the Participant's payments will be the same reduced amount as otherwise
payable under the Joint and Survivor Annuity. If the Participant's Beneficiary
dies before the date as of which the Participant's benefit payments are to
begin, any election of a form of benefit under this Section would be canceled
automatically. If the Participant dies before the date as of which the
Participant's benefit payments are to begin, the Beneficiary shall not be
entitled to receive any payments under this Section. However, a spouse may be
entitled to a death benefit under Section 6.
(iii)    Ten Year Certain and Life Annuity
"Ten Year Certain and Life Annuity" means reduced monthly payments from the
Retirement Date to the first of the month preceding the Participant's death, but
in no event will less than one hundred and twenty (120) equal monthly payments
be made. If the Participant dies before receiving one hundred and twenty (120)
monthly payments, the remaining payments shall continue to be made to the
Participant's Beneficiary. A Ten Year Certain and Life Annuity shall be
Actuarially Equivalent to the Participant's Grandfathered benefit payable in the
form of a Whole Life Annuity.
(iv)    Ten Year Certain Installments
"Ten Year Certain Installments" means one hundred and twenty (120) equal monthly
payments that are Actuarially Equivalent to the Participant's Grandfathered
benefit payable as an immediate Whole Life Annuity. If the Participant dies
before receiving one hundred and twenty (120) monthly payments, the remaining
payments shall continue to be made to the Participant's Beneficiary.
(b)    For a 409A Benefit
For a Participant’s 409A Benefit, the following forms of benefit payment are
options under the Plan, subject to the conditions of Sections 4.2 and 4.3.
Except for the Lump Sum, all optional payment forms pay level monthly payments.
The 409A Benefits of Participants who are not entitled to Grandfathered Benefits
are Actuarially Equivalent to the Whole Life Annuity reduced as provided in
Section 3.3(d) by the Social Security Offset defined in Section 1.41.
(i)    Whole Life Annuity
"Whole Life Annuity" means monthly payments beginning on the Retirement Date and
ending the first day of the month preceding the Participant's date of death.
(ii)    Joint and Survivor Annuity
"Joint and Survivor Annuity" means reduced monthly payments to a Participant
from the Retirement Date to the first day of the month preceding the
Participant's date of death, and if the Participant predeceases the
Participant’s Beneficiary, monthly payments to the

--------------------------------------------------------------------------------

Participant’s Beneficiary equal to fifty percent (50%), sixty-six and two-thirds
percent (66-2/3%), seventy-five percent (75%), or one hundred percent (100%) of
the reduced amount payable to the Participant, beginning on the Participant's
date of death and ending the first day of the month preceding the Beneficiary's
date of death. The Participant shall elect which percentage applies at the same
time that the Participant elects a Joint and Survivor Annuity. A Joint and
Survivor Annuity shall be Actuarially Equivalent to the Participant's 409A
Benefit payable in the form of a Whole Life Annuity.
If the Participant's Beneficiary dies after the Participant's benefit payments
begin, the Participant's payments will be the same reduced amount as otherwise
payable under the Joint and Survivor Annuity. If the Participant's Beneficiary
dies before the date as of which the Participant's benefit payments are to
begin, any election of a form of benefit under this Section would be canceled
automatically. If the Participant dies before the date as of which the
Participant's benefit payments are to begin, the Beneficiary shall not be
entitled to receive any payments under this Section. However, a spouse may be
entitled to a death benefit under Section 6.
(iii)    Ten Year Certain and Life Annuity
"Ten Year Certain and Life Annuity" means reduced monthly payments from the
Retirement Date to the first of the month preceding the Participant's death, but
in no event will less than one hundred and twenty (120) equal monthly payments
be made. If the Participant dies before receiving one hundred and twenty (120)
monthly payments, the remaining payments shall continue to be made to the
Participant's Beneficiary. A Ten Year Certain and Life Annuity shall be
Actuarially Equivalent to the Participant's 409A Benefit payable in the form of
a Whole Life Annuity.
(iv)    Ten Year Certain Installments
"Ten Year Certain Installments" means one hundred and twenty (120) equal monthly
payments that are Actuarially Equivalent to the Participant's 409A Benefit
payable in the form of a Whole Life Annuity. If the Participant dies before
receiving one hundred and twenty (120) monthly payments, the remaining payments
shall continue to be made to the Participant's Beneficiary.
(v)    Lump Sum
“Lump Sum” means a payment in a single sum that is equal to the Actuarially
Equivalent present value of the Participant’s 409A Benefit payable in the form
of a Whole Life Annuity. Once a lump sum is paid, the Participant, the
Participant's spouse and the Participant's Beneficiary shall have no right to
any additional 409A Benefit.
(vi)    Five Year Certain Installments
"Five Year Certain Installments" means sixty (60) equal monthly payments that
are Actuarially Equivalent to the Participant's 409A Benefit payable in the form
of a Whole Life Annuity. If the Participant dies before receiving sixty (60)
monthly payments, the remaining payments shall continue to be made to the
Participant's Beneficiary.
4.2    Automatic Form of Payment
For a Participant’s Grandfathered Benefit and 409A Benefit, unless the
Participant elects otherwise in

--------------------------------------------------------------------------------

accordance with Section 4.3, the Participant's benefit shall be paid as provided
below:
(a)    Married Participant
A Participant who is married on the Participant's Retirement Date shall receive
his or her benefits in the form of a one hundred percent (100%) Joint and
Survivor Annuity with the Participant’s spouse as the Beneficiary.
(b)    Unmarried Participant
A Participant who is not married on the Participant's Retirement Date shall
receive his or her benefits in the form of a Ten Year Certain and Life Annuity.
4.3    Payment Form Election
In the case of a Participant who is eligible to receive a portion of his or her
benefit as a Grandfathered Benefit and a separate portion as a 409A Benefit, the
Participant may elect to receive the respective portions of the benefit in the
same form of payment or different forms of payment.
(a)    For a Grandfathered Benefit
For a Participant’s Grandfathered Benefit, the provisions of this Section 4.3(a)
shall apply.
(i)    Advance Election
Subject to approval of the Plan Administrator, a Participant may elect one of
the forms of payment of benefits under Section 4.1(a) in lieu of the automatic
payment form under Section 4.2 as long as the Participant's election is made at
least one (1) year before the Participant's Termination. Subject to approval of
the Plan Administrator, a Participant may change a prior payment-form election,
provided that the change is made at least one (1) year before the Participant's
Termination. Except as provided in Section 3.5, once benefit payments commence,
the payment form cannot be changed by the Participant or Beneficiary.
(ii)    Unanticipated Changes In Life Circumstances
Notwithstanding the preceding Section 4.3(a)(i), subject to approval of the Plan
Administrator, a Participant may elect a payment form or change a prior
payment-form election less than one (1) year before Termination, provided that
the Participant demonstrates that the Participant has experienced or will
experience an unanticipated change in life circumstances that is involuntary and
with respect to which the Participant's requested payment form is consistent.
Examples of an unanticipated change in life circumstances that satisfy this
Section 4.3(a)(ii) include (but are not limited to) involuntary Termination and
death of a spouse.
(iii)    Form and Manner of Election
All payment-form elections shall be made in the form and manner prescribed by
the Plan Administrator and shall be subject to approval of the Plan
Administrator.



--------------------------------------------------------------------------------

(b)    For a 409A Benefit
For a Participant’s 409A Benefit, the provisions of this Section 4.3(b) shall
apply.
(i)    Initial Election of Form of Benefit
For an Elected Officer who commences participation in the Plan on or after
January 1, 2009, the Participant shall have a right to make an advance election
of the form of payment of the 409A Benefit during the 30-day enrollment period
described in Section 2.1(b). At such time, the Participant shall elect among any
one of the following four choices: (1) life annuity (in which case, the
Participant shall subsequently be eligible to elect, during the 90-day period
ending on his or her Retirement Date, the specific form of annuity from any of
the Actuarially Equivalent life annuities then offered under the Plan); (2)
Ten-Year Certain Installments; (3) Five-Year Certain Installments; or (4)
Lump-Sum. In the absence of a timely election by the Participant prior to the
expiration of such 30-day enrollment period, the Participant will be deemed to
have elected a life annuity.
(ii)    Transition-Year Election of Form of Benefit
For each active Participant as of January 1, 2005, and any Elected Officer who
commences participation during 2005, 2006, or 2007, the Plan Administrator shall
administer, not later than December 31, 2007, one or more special
transition-year election processes that allow a Participant to elect a form of
payment for the 409A Benefit as late as December 31, 2007 and that comply with
the provisions of Code Section 409A. For each active Participant as of January
1, 2008 and any Elected Officer who commences participation during 2008, the
Plan Administrator shall administer, not later than December 31, 2008, one or
more special transition-year election processes that allow a Participant to
elect a form of payment for the 409A Benefit as late as December 31, 2008 and
that comply with the provisions of Code Section 409A (including restrictions on
deferring to future years payments scheduled to be made in 2008 and accelerating
into 2008 payments scheduled to be made in future years). .
Any such election shall be treated as though it were a timely initial election
of the form of payment, and shall not be treated as a Re-Deferral Election. Each
such transition-year election shall offer a Participant the four choices stated
in paragraph “(i)” above (or corresponding choices representing the options then
in effect under the Plan).
(iii)    Re-Deferral Election
Effective on and after January 1, 2009, as applied to the entire 409A Benefit
eventually payable to a Participant, the Participant may elect to change the
form of payment that was previously elected (pursuant to paragraph (i) or (ii)
above), but only if: (1) the new form of payment selected is an optional form
under the then-existing terms of the Plan applicable to 409A Benefits; (2) the
new election form is received by the Plan Administrator in final signed form at
least 12 full months prior to the Pre-Delay Date and (3) the Participant
acknowledges that the commencement date for the 409A Benefit shall be delayed to
the fifth anniversary of the date the benefit would otherwise have commenced.
Each such Re-Deferral Election shall offer a Participant the four choices stated
in paragraph “(i)” above (or corresponding choices representing the options then
in effect under the Plan).



--------------------------------------------------------------------------------

(iv)    Election Among Actuarially Equivalent Life Annuity Forms
A Participant who has previously elected under paragraph “(i)”, “(ii)” or
“(iii)” above to receive the 409A Benefit as a life annuity shall have the right
to elect the precise form of annuity (from the Actuarially Equivalent forms of
life annuity then offered under the Plan) during the 90-day period ending on the
Participant’s Retirement Date.
4.4    Timing of Payment
(a)    For a Grandfathered Benefit
The payment of a Grandfathered Benefit shall commence upon the Participant’s
Retirement Date.
(b)    For a 409A Benefit
(i)    General Rule
Subject to paragraphs “(ii)” and “(iii)” below, the payment of a 409A Benefit,
to the extent vested, shall commence upon the later of the first day of the
seventh month after the Participant’s Separation from Service or the date he or
she attains age 55 (hereinafter, the “409A Benefit Commencement Date”).
If the 409A Benefit Commencement Date is after the Pre-Delay Date, the 409A
Benefit shall be calculated as though it commenced on the Pre-Delay Date. The
principal amount of any payment(s) due on or after the Pre-Delay Date and before
the 409A Benefit Commencement Date shall be paid in a single catch-up payment on
the 409A Benefit Commencement Date and credited with interest at the first
segment rate under Section 1.2(a)(i) for the Plan Year containing the Pre-Delay
Date. Such interest shall be credited from the date the payment would have been
paid if the 409A Benefit had actually commenced on the Pre-Delay Date to the
409A Benefit Commencement Date.
(ii)    Benefit Otherwise Commencing in 2006 or 2007
Notwithstanding any other provision of this Plan to the contrary, if the 409A
Benefit Commencement Date determined under paragraph (i) is on or after January
1, 2006 and on or before December 31, 2007, the 409A benefit shall commence
instead on the January 1 next following the 409A Benefit Commencement Date
(hereinafter, the “Transition Year 409A Benefit Commencement Date”).
The 409A Benefit payable pursuant to this paragraph shall be calculated as
though it commenced on the Pre-Delay Date. The principal amount of any
payment(s) due on or after the Pre-Delay Date and before the Transition Year
409A Benefit Commencement Date shall be paid in a single catch-up payment on the
Transition Year 409A Benefit Commencement Date and credited with interest at the
rate under Section 1.2(a)(i) for the Plan Year containing the Pre-Delay Date.
Such interest shall be credited from the date the payment would have been paid
if the 409A Benefit had actually commenced on the Pre-Delay Date to the
Transition Year 409A Benefit Commencement Date.
(iii)    In the Event of a Re-Deferral Election
Notwithstanding any other provision of this Plan to the contrary, in the case of
a Participant

--------------------------------------------------------------------------------

who makes one or more Re-Deferral Elections with respect to his or her 409A
Benefit, the otherwise applicable benefit commencement date (in the absence of
an intervening death of the Participant) will be delayed five years (60 months)
for each successive Re-Deferral Election that becomes effective for the
Participant’s 409A Benefit (hereinafter, the “Re-Deferral Commencement Date”).
The 409A Benefit payable commencing at the Re-Deferral Commencement Date shall
be Actuarially Equivalent to the 409A Benefit commencing on the Pre-Delay Date
determined in paragraph “(i)” using the actuarial assumptions under Section
1.2(a)(i) for the Plan Year containing the Pre-Delay Date, but ignoring
pre-retirement mortality
Section 5: Change Of Control Benefits
The provisions of this Section 5 shall apply solely to a Participant’s
Grandfathered Benefit, and not to a Participant’s 409A Benefit; provided,
however, that a 409A Benefit that is less than fully vested shall be 100% vested
upon the occurrence of a Change of Control prior to a Participant’s Separation
from Service. Furthermore, the Benefit Percentage applicable to a 409A Benefit
for a Participant with less than five years of Elected Officer Service upon
Separation from Service following a Change of Control shall be determined
according to the second table in Section 3.1(b). Moreover, the special
restriction on Plan amendments following a Change of Control, as stated in
Section 9.1(a)(iii), shall apply to any Plan amendment, whether it affects
Grandfathered Benefits, 409A Benefits, or both.
5.1    Change of Control Benefit
Notwithstanding any other provision of the Plan, in the event of a Change of
Control, each Participant (or his or her Beneficiary), except a Participant
Terminated For Cause before the date of the Change of Control, shall receive his
or her Grandfathered Benefit as a Change of Control benefit in accordance with
this Section, in lieu of all other Grandfathered Benefits payable under this
Plan.
5.2    Form of Payment
All Grandfathered Benefits shall be paid in the form of a single lump sum
payment determined under Section 5.3, within sixty (60) days after a Change of
Control. After payment of all such Grandfathered Benefits, no Participant or
Beneficiary will have any further rights to any Grandfathered Benefit under the
Plan.
5.3    Amount of Change of Control Benefit
(a)    After Commencement of Benefits
If Grandfathered Benefit payments had commenced prior to the date of the Change
of Control, any Participant, spouse, or Beneficiary receiving such benefits as
of the date of the Change of Control shall receive a single lump sum payment
that is the Actuarial Equivalent of the remaining Grandfathered Benefit
otherwise payable.
(b)    Before Commencement of Benefits And After Termination
If the date of the Change of Control is after a Participant's Termination, but
before payment of the Grandfathered Benefit has begun, the Participant shall
receive a single lump sum payment that is Actuarially Equivalent to the
Participant's Grandfathered Benefit (if any) that is payable at Normal

--------------------------------------------------------------------------------

Retirement Age.
(c)    Before Termination
If the date of the Change of Control is before a Participant's Termination, the
Participant shall receive a single lump sum payment that is Actuarially
Equivalent to the Participant's Grandfathered Benefit (if any) that is payable
as of the Normal Retirement Age, determined as though the Participant Terminated
on the date of the Change of Control.
Section 6: Death Benefits
6.1    Death Benefits Prior to Benefit Commencement (or Otherwise Incurring a
Separation from Service)
In the event a married Participant dies before otherwise incurring a Separation
from Service by reason of retirement or other termination of employment, he or
she shall become one hundred percent (100%) vested in his or her 409A Benefit
pursuant to Section 7.1(c).
This Section describes the death benefit payable to the spouse of a vested
married Participant who dies (i) after reaching age fifty-five (55) but before
Grandfathered Benefits commence (in the case of 409A Benefits, before otherwise
incurring a Separation from Service by reason of retirement or other termination
of employment) or (ii) before reaching age fifty-five (55). As applied to a
Participant’s 409A Benefit, the following provisions shall be construed as
though the term “Separation from Service” were substituted for “Termination.”
(a)    Death After Attaining Age Fifty-Five
If the Participant dies after reaching age fifty-five (55) but before the
Grandfathered Benefit commences or, in the case of a 409A Benefit, before
otherwise incurring a Separation from Service by reason of retirement or other
termination of employment, the spouse's benefit shall be paid monthly from the
first of the month coinciding with or following the Participant's death through
the first of the month preceding the spouse's death. The benefit shall equal the
amount payable to the surviving spouse under a one hundred percent (100%) Joint
and Survivor Annuity form of payment as if the Participant had commenced
receiving retirement benefit payments as of the date spouse death benefits
commence, based upon the Participant's vested Target Aggregate Benefit, if any,
at the date of death.
(b)    Death Before Attaining Age Fifty-Five
If the Participant dies on or before reaching age fifty-five (55), the spouse's
death benefit shall be paid monthly starting the first of the month after the
Participant’s fifty-fifth (55th) birthday (determined as if the Participant had
survived but was not employed after the date of death) through the first of the
month preceding the spouse's death. The benefit shall equal the amount payable
to the surviving spouse under a one hundred percent (100%) Joint and Survivor
Annuity form of payment as if the Participant had Terminated on the date of
death, survived to the date spouse benefits commence and commenced receiving the
Grandfathered Benefit and the 409A Benefit on such date. If the surviving spouse
dies before benefit payments begin, no benefits shall be payable to the spouse's
estate or beneficiaries.



--------------------------------------------------------------------------------

6.2    Death After Benefit Commencement
In the event a Participant dies after benefit payments have commenced, his or
her Beneficiary may be entitled to receive a benefit depending on the form of
payment elected by the Participant. The benefit payable to a Beneficiary is
described in Sections 4.1(a)(ii) and 4.1(b)(ii) Joint and Survivor Annuity,
4.1(a)(iii) and 4.1(b)(iii) Ten Year Certain and Life Annuity, 4.1(a)(iv) and
4.1(b)(iv) Ten Year Certain Installments, or 4.1(b)(vi) Five Year Certain
Installments, whichever applies according to the form elected by the Participant
for the Grandfathered Benefit and the 409A Benefit. If such a deceased
Participant had elected to receive a 409A Benefit in the form of a Lump Sum or
Whole Life Annuity, then no Beneficiary shall have any right to receive any 409A
Benefit under this Plan upon the Participant’s death. And if such a deceased
Participant had elected to receive a Grandfathered Benefit in the form of a
Whole Life Annuity, then no Beneficiary shall have any right to receive any 409A
Benefit under this Plan upon the Participant’s death.
6.3    Death During a Period of Delayed 409A Benefits
If a Participant’s death occurs after age fifty-five (55) and after incurring a
Separation from Service by reason of retirement or other termination of
employment but before payment of his or her 409A Benefit payments has commenced,
his or her Beneficiary may be entitled to receive a benefit depending on the
form of payment elected by the Participant.
(a)    Death Between Separation from Service and 409A Benefit Commencement Date
If a Participant has not made a Re-Deferral Election with respect to his or her
409A Benefit pursuant to Section 4.3(b)(iii) and dies after incurring a
Separation from Service by reason of retirement or other termination of
employment but before the 409A Benefit Commencement Date under Section
4.4(b)(i), the Participant’s Beneficiary shall be entitled to receive a death
benefit commencing on the Participant’s 409A Benefit Commencement Date
consisting of both (i) a catch-up payment representing the principal amount of
any 409A Benefits delayed and unpaid through the date of the Participant’s death
plus other death benefits (if any) payable to such Beneficiary after the
Participant’s Death but before the 409A Benefit Commencement Date determined
under the provisions of Section 6.2 as though the start of the 409A Benefits had
not been delayed, with interest as described in Section 4.4(b)(i), and (ii)
other death benefits (if any) payable to such Beneficiary on and after the 409A
Benefit Commencement Date under the provisions of Section 6.2.
(b)    Death Between Separation from Service and Re-Deferral Commencement Date
If a Participant has made a re-deferral election with respect to his or her 409A
Benefit pursuant to Section 4.3(b)(iii) and dies after incurring a Separation
from Service by reason of retirement or other termination of employment but
before the Re-Deferral Commencement Date under Section 4.4(b)(iii), the
Participant’s Beneficiary may be entitled to receive a death benefit commencing
on the Participant’s Re-Deferral Commencement Date, depending on the form of
payment elected by the Participant in such re-deferral election. If the
Participant elected to receive the 409A Benefit in the form of a Lump Sum as
described in Section 4.1(b)(v), the Beneficiary shall be entitled to receive the
lump sum that would have been paid on the Re-Deferral Commencement Date if the
Participant had survived to such date. If the Participant elected to receive the
409A Benefit in the form of a Joint and Survivor Annuity as described in Section
4.1(b)(ii), Ten Year Certain and Life Annuity as described in Section
4.1(b)(iii), Ten Year Certain Installments as described in Section 4.1(b)(iv),
or Five Year Certain Installments as described in Section 4.1(b)(vi), the death
benefit

--------------------------------------------------------------------------------

payable to the Beneficiary is determined as if the Participant had survived to
the Re-Deferral Commencement Date and started receiving the 409A Benefit on such
date. If the Participant elected to receive the 409A Benefit in the form of a
Whole Life Annuity as described in Section 4.1(b)(i), then no Beneficiary shall
have any right to receive any 409A Benefit under this Plan upon the
Participant’s death.
Section 7: Vesting
7.1    Vesting
Except as provided in Section 7.2, each Participant shall have at all times a
vested, nonforfeitable right to his or her Grandfathered Benefit determined
pursuant to Section 3.2, and to his or her 409A Benefit as adjusted pursuant to
Section 3.3, using the appropriate vesting percentage determined in accordance
with whichever of the following subsections “(a)” through “(e)” produces the
greatest vesting percentage:
(a)    Schedule A
A Participant who:
(i)    has reached age fifty (50) and has completed Company Service of at least
fifteen (15) years; or
(ii)    Terminates on or after age sixty (60)
shall have the following vesting percentage in his or her benefit, if any:
Elected Officer Service
Vesting Percentage
5
50%
6
60%
7
70%
8
80%
9
90%
10
100%

(b)    Schedule B
A Participant who has reached age fifty (50) and has completed Elected Officer
Service of at least ten (10) years shall be one hundred percent (100%) vested in
his or her benefit, if any.
(c)    Death or Disability
A Participant who incurs a Termination (or, in the case of a 409A Benefit, a
Separation from Service) on account of death, or becomes Disabled shall be one
hundred percent (100%) vested in his or her 409A Benefit as adjusted pursuant to
Section 3.3, if any, on the date of death or Disability. If the Participant has
completed fewer than five years of Elected Officer Service on the date of death
or Disability, the Participant’s Benefit Percentage is 0% and the Participant’s
Target Aggregate Benefit is determined solely under Section 3.1(a)(ii).

--------------------------------------------------------------------------------

(d)    Change of Control
Notwithstanding any other provision of the Plan to the contrary, including
without limitation Sections 1.12, 1.44, 7.2(a) and 7.2(b), all Participants who
are Employees when a Change of Control occurs shall be one hundred percent
(100%) vested in their 409A Benefit as adjusted pursuant to Section 3.3, if any,
(without regard to the Participant's age) in the event of a Change of Control.
(e)    Termination of Plan
In the event that the Plan is terminated in whole or in part, each affected
Participant shall be one hundred percent (100%) vested in his or her 409A
Benefit as adjusted pursuant to Section 3.3, if any.
7.2    Forfeiture
(a)    Termination
In the event a Participant Terminates:
(i)    before reaching age fifty (50) and before a Change of Control; or
(ii)    before becoming one hundred percent (100%) vested;
the Participant's non-vested portion of the 409A Benefit shall be forfeited.
(b)    Termination For Cause and Competing Activity
Notwithstanding any Plan provision to the contrary other than Section 7.1(d), a
Participant's vested and non-vested Target Aggregate Benefit and any death
benefit will be forfeited in their entirety and will not be reinstated for any
reason upon:
(i)    the Participant's Termination for Cause; or
(ii)    a determination that the Participant is engaged in a Competing Activity.
This forfeiture clause has no effect on benefits payable under the Qualified
Defined Benefit Plan.
(c)    13-Month Forfeiture Period for Participation Commencing After 2008
Notwithstanding any other provision of the Plan to the contrary, as applied to
an Elected Officer who first becomes eligible to participate in the Plan after
December 31, 2008, the Participant’s 409A Benefit shall be entirely unvested,
and fully subject to forfeiture, until the first anniversary of the date (at the
end of the Participant’s 30-day initial enrollment and election period) that
constitutes a deadline for the Participant’s advance election of the form of
payment for the 409A Benefit.
Section 8: Powers And Duties Of The Committee



--------------------------------------------------------------------------------

8.1    Appointment of Committee and Plan Administrator
The Committee shall have the overall authority and responsibility to administer,
and ensure the accurate and effective administration of, the Plan.
Effective July 1, 2006, the Committee shall appoint (and shall have the
authority at any time to replace) the Plan Administrator, who may, but need not,
be an Employee or Elected Officer of an Employer. The Plan Administrator shall
be responsible for day-to-day administrator of the Plan, and shall furthermore
be responsible for day-to-day oversight of the performance of duties of any
third-party administrator(s). If the Plan Administrator is an Elected Officer,
he or she shall have no authority to administer (or make determinations
regarding) his or her own eligibility or benefits under the Plan, and such
responsibilities shall be reserved to the Committee (or their designee).
8.2    Powers and Duties
The Committee shall have the power and the duty to take all action and to make
all decisions necessary or proper to carry out the Plan, including the
discretionary authority to interpret the provisions of the Plan and the facts
and circumstances of claims for benefits. The Committee shall have the absolute
discretion to decide all issues of fact or law. Any decision by the Committee
that is not shown to be an abuse of discretion must be upheld by a court of law.
Without limiting the foregoing, the Committee shall have the following
administrative powers and duties:
(a)    to require any Participant or Beneficiary to furnish information as they
may request for the purpose of the proper administration of the Plan as a
condition to receiving any benefit under the Plan;
(b)    to make and enforce rules and regulations and prescribe the use of forms
as they shall deem necessary for the efficient administration of the Plan;
(c)    to interpret the Plan and to resolve ambiguities, inconsistencies and
omissions in a nondiscriminatory manner;
(d)    to determine tax withholding;
(e)    to compute the amount of benefits which shall be payable to any person in
accordance with the provisions of the Plan; and
(f)    to delegate any of their administrative powers or duties hereunder to any
of their agents or employees, including without limitation a person or entity
appointed to serve as a Plan Administrator and/or a third-party administrator.
8.3    Committee Procedures
(a)    In General
A majority of the Committee members in office may fulfill any act which the Plan
authorizes or requires of the Committee. The majority of Committee members may
delegate in writing to the Chair of the Committee the authority to take any
action, and/or to give certified notice in writing of any action, taken by the
Committee or its Chair.



--------------------------------------------------------------------------------

(b)    Administrative Committee Prior to July 1, 2006
Prior to July 1, 2006, while the Administrative Committee is serving as the
Committee, no Administrative Committee member who participates in the Plan shall
vote on any matter that pertains to the member or to the member's rights and/or
benefits under the Plan unless such matter pertains to all Participants or all
Participant's rights and/or benefits under the Plan. Each member of the
Administrative Committee shall be recused from voting on any action pertaining
solely to the member or members of the Administrative Committee or their rights
and/or benefits under the Plan, and the action shall be taken by a majority of
the remaining members of the Administrative Committee, or if the remaining
members do not constitute a quorum, by the Compensation Committee of the Board.
The action of such majority of the Administrative Committee expressed from time
to time by a vote at a meeting, or in writing without a meeting, shall
constitute the action of the Administrative Committee and shall have the same
effect for all purposes as if assented to by all Administrative Committee
members.
8.4    Appointment of Agents
The Committee may appoint such actuaries, accountants, counsel, specialists,
third-party administrators and other persons or organizations as they shall deem
necessary for administration of the Plan and they shall be entitled to prudently
rely upon any tables, valuations, certificates, opinions, or reports which shall
be furnished to them by such persons or organizations.
8.5    Committee Expenses
The Committee shall serve without compensation for services as such, but any
reasonable expenses incurred by them in the performance of their duties as
Committee members shall be paid by the Company.
8.6    Administrative Expenses
All expenses incurred by the Committee in connection with the administration of
the Plan, including but not limited to the compensation of any actuary,
accountant, counsel, specialist, third-party administrator or other persons or
organizations who shall be employed by the Committee in connection with the
administration thereof, shall be paid by the Company.
8.7    Determinations
All determinations hereunder made by the Board, Compensation Committee,
Administrative Committee or Plan Administrator shall be made in the sole and
absolute discretion of the Board, Compensation Committee or Administrative
Committee or Plan Administrator, as the case may be.
In the event that any disputed matter shall arise hereunder, including, without
in any manner limiting the generality of the foregoing, any matter relating to
the eligibility of any person to participate under the Plan, the participation
of any person under the Plan, the amounts payable to any person under the Plan,
and the applicability and the interpretation of the provisions of the Plan, the
decision of the Board, Compensation Committee, Administrative Committee or Plan
Administrator upon such matter shall be binding and conclusive upon all persons,
including, without in any manner limiting the generality of the foregoing, the
Company, the Board, all persons at any time in the employ of the Company, the
Participants and their Beneficiaries, and upon the respective successors,
assigns, executors, administrators, heirs, next of kin, and distributees of all
the foregoing.



--------------------------------------------------------------------------------

8.8    Claim and Review Procedure
(a)    Application for Benefits
Any person or the person's authorized representative (the "Claimant") may apply
for, claim, or request information about, Plan benefits by submitting a signed,
written application to the Plan Administrator.
(b)    Denial of Application
If the Plan Administrator denies an application in whole or in part, the Plan
Administrator shall notify the Claimant in writing or electronically of the
denial and the Claimant's right to request a review of the denial. The notice of
denial shall set forth, in a manner calculated to be understood by the Claimant:
(i)    specific reasons for the denial,
(ii)    specific references to the applicable Plan provisions on which the
denial was based,
(iii)    a description of any information or material necessary to perfect the
application and an explanation of why such material is necessary,
(iv)    an explanation of the Plan's review procedure and the time limits for
review, and
(v)    a statement of the Claimant's right to bring a civil action under ERISA
following an adverse determination on review.
The denial notice will be given to the Claimant within ninety (90) days after
the Plan Administrator receives the application unless special circumstances
require an extension of time for processing the application. In no event will an
extension exceed a period of ninety (90) days after the end of the initial
90-day period. If an extension is required, written notice of the extension
shall be furnished to the Claimant before the end of the initial 90-day period.
The extension notice will indicate the special circumstances requiring an
extension of time and the date by which the Plan Administrator expects to render
a decision. If a written denial notice is not given to the Claimant within the
period prescribed by this Section 8.8(b), the application is deemed to have been
denied for purposes of section 8.8(d).
(c)    Review Panel
From time to time, the Chair of the Compensation Committee shall appoint a
Review Panel. The "Review Panel" will consist of three (3) or more individuals
who may be (but need not be) members of the Compensation Committee or Employees
of an Employer and shall be the named fiduciary with authority to act on any
appeal of a denied application. The Review Panel has discretionary authority to
decide all issues of fact or law. Any decision by the Review Panel that is not
established to be an abuse of discretion must be upheld.
(d)    Request for Review
A Claimant, whose application is denied, in whole or in part, may appeal the
denial by submitting to the Review Panel a written request for a review of the
denial. The request for review must be

--------------------------------------------------------------------------------

submitted to the Review Panel within sixty (60) days after the Claimant receives
written notice of the denial. Upon request and free of charge, the Claimant
shall be permitted reasonable access to, and copies of, relevant information and
documents. The Review Panel shall give the Claimant an opportunity to submit
written information, documents, records and comments in support of the appeal.
In making its decision, the Review Panel will take the Claimant's submissions
into account, regardless of whether this information was available in
considering the initial request.
(e)    Decision on Review
The Review Panel will deliver to the Claimant an electronic or written decision
within a reasonable time, but no later than sixty (60) days after receipt of the
Claimant's request for review. In special circumstances, the period may be
extended up to an additional sixty (60) days. If an extension is required,
written notice of the extension will be furnished to the Claimant before the end
of the initial 60-day period. The extension notice will indicate the special
circumstances requiring an extension of time and the date by which the Review
Panel expects to render a decision. If a written decision is not given to the
Claimant within the period prescribed by this Section 8.8(e), the decision is
deemed to be adverse. If the decision is adverse, in whole or in part, the
decision shall be set forth in a manner calculated to be understood by the
Claimant. The decision shall include the following:
(i)    specific reasons for the adverse decision with specific references to the
applicable Plan provisions on which the decision was based,
(ii)    a statement that, upon request and free of charge, the Claimant is
entitled reasonable access to, and copies of, relevant information and
documents,
(iii)    a description of any voluntary appeals procedures and a statement of
the Claimant's right to obtain information about these procedures, and
(iv)    a statement of the Claimant's right to bring a civil action under ERISA.
(f)    Rules and Procedures
The Plan Administrator and the Review Panel may establish additional
administrative procedures in accordance with this Section 8.8 and ERISA as they
deem necessary or appropriate, including safeguards to insure and verify that
decisions under this Section 8.8 are made in accordance with the Plan document
and are applied consistently to similarly-situated Participants and
Beneficiaries. Additional administrative procedures may include, but are not
limited to, protocols, guidelines, periodic review and audits.
(g)    Exhaustion of Administrative Remedies
No legal or equitable action for benefits under the Plan shall be brought unless
and until the Claimant has satisfied the procedures in this Section 8.8.
8.9    Exemption From Liability/Indemnification
The members of the Board, Compensation Committee, Administrative Committee and
the Plan Administrator, collectively and individually, shall be free from all
liability, joint or several, for their acts, omissions, and conduct, and for the
acts, omissions, and conduct of their duly-appointed agents, in the
administration of the Plan, except for those acts or omissions and conduct
resulting from willful

--------------------------------------------------------------------------------

misconduct or lack of good faith.
The Company shall indemnify each member of the Board, Compensation Committee,
Administrative Committee and the Plan Administrator, and any other employee,
officer, or director of the Company against any claims, loss, damage, expense,
or liability, by insurance or otherwise (other than amounts paid in settlement
not approved by the Company), reasonably incurred by the individual in
connection with any action or failure to act by reason of membership on the
Board, Compensation Committee, Administrative Committee, or in the role of Plan
Administrator, or performance of an authorized duty or responsibility for or on
behalf of the Company pursuant to the Plan, unless the same is judicially
determined to be the result of the individual's gross negligence or willful
misconduct. Such indemnification by the Company shall be made only to the extent
such expense or liability is not payable to or on behalf of such person under
any liability insurance coverage. The foregoing right to indemnification shall
be in addition to any other rights to which any such person may be entitled as a
matter of law.
Section 9: Amendment And Termination
9.1    Amendment or Termination
(a)    Right to Amend or Terminate
Except as otherwise provided in this Section, the Company reserves the right at
any time and from time to time to amend any or all provisions of the Plan or
terminate the Plan, in whole or in part, for any reason and without consent of
any person, and without liability to any person for such amendment or
termination. Notwithstanding the preceding sentence, no amendment of the Plan
shall:
(i)    adversely affect the benefits or rights of a Participant or Beneficiary
under the Plan (other than election or availability of a form of benefit payment
under Section 4) earned and vested as of the effective date of the amendment
without the written consent of each affected Participant and Beneficiary unless
such change is required by law or regulations or is necessary to avoid
unfavorable tax consequences; or
(ii)    adversely affect the features of the Plan in effect as of the effective
date of the amendment without the written consent of each affected Participant
and Beneficiary unless such change is required by law or regulations or is
necessary to avoid unfavorable tax consequences; or
(iii)    be adopted or become effective after a Change of Control without the
written consent of all Participants and Beneficiaries.
(b)    Plan Termination
Nothing in this Plan shall be construed to require continuation of benefit
accruals under this Plan or continuation of this Plan with respect to existing
or future Participants or Beneficiaries. Notwithstanding Section 9.1(a)(i), the
Company may amend the Plan to cease all future benefit accruals, or terminate
the Plan, and shall distribute all Grandfathered Benefits as soon as
administratively feasible in the form of single lump sum payments calculated in
the same manner as lump sum benefits are calculated in the event of a Change of
Control pursuant to Section 5.3. In the event of Plan termination, with regard
to any 409A Benefits, the termination shall have the

--------------------------------------------------------------------------------

effect of a Plan closure and a cessation of any additional benefit accruals, and
a Participant’s 409A Benefit shall be distributable on such date and in such
manner as otherwise provided in the Plan as though the Plan termination had not
occurred.
(c)    Procedures
Any amendment or termination of the Plan shall be adopted by the Board, made in
writing, and executed on behalf of the Company by the Chair of the Compensation
Committee.
Section 10: MISCELLANEOUS PROVISIONS
10.1    Appendices
Any Appendix to this Plan, as amended from time to time, is incorporated into
the Plan and made a part of the terms and conditions of this Plan.
10.2    ERISA Status
This Plan shall constitute a plan which is unfunded and which is maintained
primarily for the purpose of providing deferred compensation benefits for a
select group of management or highly compensated employees within the meaning of
Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA.
10.3    Unfunded Nature of the Obligation
No Participant, spouse or Beneficiary shall have any rights with respect to any
benefits except as a general, unsecured creditor of the Employer.
10.4    Facility of Payment
In the event any benefit under this Plan shall be payable to a person who is
under legal disability or is in any way incapacitated so as to be unable to
manage his or her financial affairs, the Plan Administrator may direct payment
of such benefit to a duly appointed guardian, committee or other legal
representative of such person, or in the absence of a guardian or legal
representative, to a custodian for such person under a Uniform Gifts to Minors
Act or to any relative of such person by blood or marriage, for such person's
benefit. Any payment made in good faith pursuant to this provision shall fully
discharge the Company and the Plan of any liability to the extent of such
payment.
10.5    Governing Law
The Plan shall be construed in accordance with ERISA and the laws of the State
of Washington, to the extent not preempted by ERISA.
10.6    Limitation on Assignment; Domestic Relations Orders
(a)    Limitation on Assignment, Attachment, Garnishment
Except as provided in paragraph “(b)”, benefits under this Plan may not be
assigned, sold, transferred, or encumbered, and any attempt to do so shall be
void, and a Participant's or Beneficiary's interest in benefits under the Plan
shall not be subject to debts or liabilities of any kind and shall not be
subject to attachment, garnishment or other legal process.

--------------------------------------------------------------------------------

(b)    Domestic Relations Orders
The Plan Administrator (subject to review by the Review Panel, in accordance
with Sections 8.8(c) through (g), in case of an appeal by the Participant or an
alternate payee) shall follow – if, when, and to the extent a Participant is
receiving a distribution (or series of distributions) of benefits under the Plan
– any judgment, decree or order of a state court (including court approval of a
property settlement agreement) which:
(i)    relates to the provision of child support, alimony payments or marital
property rights made pursuant to a state domestic relations law (including a
community property law),
(ii)    provides an alternate payee with a right to receive all or a stated
portion of one or more subsequent distributions which would otherwise then be
payable entirely to the Participant or a Beneficiary under the otherwise
applicable provisions of this Plan, and
(iii)    satisfies the requirements of Code Sections 414(p)(2) and (3).
10.7    No Additional Rights
No person shall have any rights under the Plan, except as, and only to the
extent, expressly provided for in the Plan. Neither the establishment or
amendment of the Plan or the creation of any fund or account, or the payment of
benefits, nor any action of an Employer, Board, Committee or Plan Administrator
shall be held or construed to confer upon any person any right to be continued
as an employee, or, upon dismissal, any right or interest in any account or fund
other than as herein provided. The Company and the other Employers expressly
reserve the right to discharge any employee at any time with or without cause.
10.8    Notice
All notices, statements, reports and other communications from the Company,
Committee or Plan Administrator to any employee or other person required or
permitted under the Plan shall be deemed to have been duly given when delivered
to, or when mailed by first class mail, postage prepaid and addressed to, such
employee, or other person at his or her address last appearing on the Employer’s
records.
10.9    Severability
If any provision of this Plan is held unenforceable or invalid for any reason,
such determination shall not affect the remaining provisions of this Plan which
shall be construed as if the unenforceable or invalid provisions had never been
included.
10.10    Tax Consequences and Withholding
The Company does not represent or guarantee that any particular federal or state
income, payroll, Social Security, or other tax consequences will result from
participation in the Plan. A Participant should consult with professional tax
advisors to determine the tax consequences of his or her participation in the
Plan.
All payments of federal or state income, Social Security, payroll, or other tax
required with respect to benefits under the Plan shall be satisfied by
withholding the required amount from the Participant's salary, other current
compensation or Plan benefit payment, or if the cumulative amount of a
Participant’s salary,

--------------------------------------------------------------------------------

other current compensation, and benefit payment is insufficient to satisfy any
required tax payments, the Participant shall satisfy the payments in a manner
approved by the Plan Administrator.
Determinations by the Plan Administrator with respect to tax withholding shall
be binding on the Participant and Beneficiaries.


IN WITNESS WHEREOF, the Company has caused this Plan to be signed by the Chair
of its Compensation Committee this ________ day of      _________    , 2011.




ALASKA AIR GROUP, INC.






By:                        
J. Kenneth Thompson
Chair, Compensation Committee





--------------------------------------------------------------------------------



Appendix I: Elected Officers Who Have Commenced Participation in the Plan
The following Elected Officers have commenced participation in this Plan on the
respective dates (and with the respective number of years of Company Service and
Elected Officer Service as of such dates), as stated below:


Participant    Commenced    Company    Elected Officer    Ceased Active
Name    Participation    Service    Service    Participation
William S. Ayer    August 8, 1995    13.02    0
Michel A. Swanigan    October 23, 1995    15.54    N/A    January 31, 2000
Keith Loveless    May 21, 1996    10.06    0
Dennis J. Hamel    July 29, 1997    13.88    0    January 1, 2010
William L. MacKay    July 29, 1997    20.93    0
Robert M. Reeder    July 29, 1997    7.38    0    March 13, 2009
Gregg A. Saretsky    March 15, 1998    0    0    January 5, 2009
Robin L. Krueger    January 26, 1999    15.06    N/A    July 1, 1999    
Bradley D. Tilden    January 26, 1999    7.93    0
William F. Weaver    October 26, 1999    2.90    N/A    October 1, 2001
David A. Prewitt    June 1, 2000    0    N/A    February 12, 2006
Michael S. Cohen    August 21, 2000    0    N/A    October 1, 2003
Jeffrey D. Pinneo    January 30, 2002    20.21    0    January 31,2011
Thomas G. Romary    June 16, 2003    0     N/A    November 22, 2005
Donald S. Garvett    August 21, 2002    0    0    February 28, 2009
Kevin P. Finan    July 26, 2000    18.86    0    December 31, 2007
Glenn S. Johnson    July 16, 2003    20.54    0    
Stephen B. Jarvis    November 8, 2005    5.94    0    October 1, 2010
Kelley J. Dobbs    June 14, 2007    20.07    0
Jeffrey M. Butler    June 14, 2007    22.76    0
Joseph A. Sprague    April 23, 2008    7.92    0
Ann E. Ardizzone    April 23, 2008    26.87    0
John F. Schaefer, Jr.    June 12, 2008    10.43    0    
ACKNOWLEDGED AND ACCEPTED
ALASKA AIR GROUP, INC.


By:                            
J. Kenneth Thompson
Chair, Compensation Committee
Date:                






--------------------------------------------------------------------------------



Appendix II: Participating Employers
In addition to the Company (Alaska Air Group, Inc.), "Employer" as defined in
Section 1.22 shall also include the following employers during the following
period of time.


Employer            Beginning Date    Ending Date
1.    Alaska Airlines, Inc.        Plan Adoption Date            –
2.    Horizon Air Industries, Inc.    Plan Adoption Date            –


ACKNOWLEDGED AND ACCEPTED
ALASKA AIR GROUP, INC.


By:                            
J. Kenneth Thompson
Chair, Compensation Committee


Date:                






--------------------------------------------------------------------------------



Appendix III: Grandfathered Benefits
The following Participants have Grandfathered Benefits as defined in Section
1.25, the payment of which had not commenced on December 31, 2008. The table
below shows the data elements needed to calculate the benefit the Participant
becomes entitled to, in the form and at the time actually paid, determined under
the terms of the Plan (including applicable limits under the Internal Revenue
Code) as in effect on October 3, 2004, without regard to any further services
rendered by the Participant after December 31, 2004 or any other events
affecting the amount of or the entitlement to benefits other than the
Participant’s Separation from Service. All dollar amounts are monthly Whole Life
Annuities:


Name
Dec. 31, 2004, Target Aggregate Benefit
Dec. 31, 2004, Qualified Defined Benefit Plan Offset (payable starting at age
62)
Dec. 31, 2004, Vesting Percentage
Bill Ayer
$21,147.12
$2,932.02
90%
Dennis Hamel
$9,622.38
$2,185.91
70%
Bill MacKay
$9,316.18
$1,965.18
70%



ACKNOWLEDGED AND ACCEPTED
ALASKA AIR GROUP, INC.


By:                            
J. Kenneth Thompson
Chair, Compensation Committee
Date:                




